DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/24/2021 have been fully considered but they are not persuasive.
In re pages 9-11, Applicants argue that Figure 3 in Wieczorek shows that the transmittance of wavelengths in the range 400 nm and 580 nm is not “uniformly reduced”, i.e., is not reduced at the same rate. Although the transmittance of wavelengths in the range 580 nm and 700 nm is “uniformly reduced.” Thus, Wieczorek fails to disclose: “wherein the wavelengths outside the transmittance peak from 400 nm to 750nm are uniformly reduced.”
In response, the Examiner respectfully disagrees.
It should be noted that the features upon which applicant relies (i.e., “uniformly reduced” means “reduced at the same rate”) are not recited in the rejected claim 1.  
Regarding claim 1, Applicants amended claim 1 with limitation “wherein the wavelengths outside the transmittance peak from 400 nm to 750nm are uniformly reduced;” the Examiner considers  that Wieczorek does disclose this feature.  Wieczorek discloses the wavelength outside the point E (i.e., transmittance peak) on the left side of the point E are uniformly reduced as shown in Figure 3, column 4, lines 9-23. Note that point E show a peak transmittance is similar to the transmittance peak 402 in figure 4 of the instant application, the wavelengths on the left side of the point E are uniformly reduced as shown in Figure 3 of Wieczorek is similar to the wavelengths on the left side of the transmittance peak 402 in figure 4 of the instant application.  And the wavelengths on the left side of the point E are 
It should be noted that claim 1 broadly amended with limitation “wherein the wavelengths outside the transmittance peak from 400 nm to 750nm are uniformly reduced;” the claim does not specifically recite specific wavelengths in the range from 400 nm to 750 nm; therefore, the wavelengths on the left side of the point E, which is in the range from 580nm to 700nm, are uniformly reduced, as disclosed in Wieczorek, figure 3, broadly read on limitation “wherein the wavelengths outside the transmittance peak are from 400 nm to 750 nm are uniformly reduced.”
In re pages 11-12, Applicants argue that Wieczorek cannot be combined with other references to modify it to have the feature of “wherein the wavelengths outside the transmittance peak are from 400 nm to 750 nm are uniformly reduced.”
In response, the Examiner respectfully disagrees, since Wieczorek discloses the feature of “wherein the wavelengths outside the transmittance peak are from 400 nm to 750 nm are uniformly reduced,” as discussed above; there is no need to combine Wieczorek with other references to have this feature.

In re pages 13-14, Applicants argue that Nakamura also fails to disclose: “wherein the wavelengths outside the transmittance peak from 400 nm to 750nm are uniformly reduced,” as recited in claim 10.
In response, the Examiner considers that this feature is not disclosed by Nakamura but it is taught by Wieczorek as discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieczorek (US 5,708,490).
Regarding claim 1, Wieczorek discloses an eye wear (goggles 30, figures 1-3, column 2, lines 35-65) comprising:
an optical filter (filter 34, figures 1-3, column 2, lines 35-65, column 3, lines 1-34) disposed in front of an eye,
wherein the optical filter has a transmittance function of wavelength comprising a transmittance peak having a peak transmittance and a transmittance bandwidth (figure 3, column 3, line 34 – column 4, line 36);
wherein a transmittance outside the transmittance peak is at a lower level transmittance, wherein a ratio of the lower level transmittance to the peak transmittance is less than unity (figure 3, column 3, line 34 – column 4, line 36);
Wieczorek discloses the wavelengths outside the point E (i.e., transmittance peak) on the left side of the point E are uniformly reduced as shown in Figure 3, column 4, lines 9-23. Note that point E show a peak transmittance is similar to the transmittance peak 402 in figure 4 of the instant application, the wavelengths on the left side of the point E are uniformly reduced as shown in Figure 3 of Wieczorek is similar to the wavelengths on the left side of the transmittance peak 402 in figure 4 of the instant application.  And the wavelengths on the left side of the point E are uniformly reduced as shown in Figure 3 of Wieczorek is also similar to the wavelength on the left side of the transmittance peak (transmittance 1.00 and wavelength 620 nm) in figure 5 of the instant application); 
wherein the transmittance peak is at a central wavelength of a laser (laser projector system 24, figure 1, column 2, lines 43-54) that emits laser light (laser beam 25, figure 1, column 2, lines 43-54) forming one of a laser spot and a laser line (figure 1);
wherein the transmittance bandwidth is larger than a bandwidth of the laser light emitted by the laser (figure 3, column 3, line 34 – column 4, line 36);
wherein one of the laser spot and the laser line formed by the laser light emitted by the laser is viewed through the eye wear (figures 1, 3).

Regarding claim 2, Wieczorek discloses wherein the transmittance function comprises a single transmittance peak (peak E, figure 3).

Regarding claim 3, Wieczorek discloses wherein the transmittance function comprises more than one transmittance peaks (figure 3).



Regarding claim 6, Wieczorek discloses wherein the ratio of the lower level transmittance to the peak transmittance is one of 0.05, 0.10, 0.15, 0.20, 0.25, 0.30 (the goggles pass a greater percentage of the narrow band than passed in the blue and green wavelengths.  As an example, the blue and green wavelengths may be only passed at approximately 5% of the intensity, column 1, line 65 – column 2, line 3).

Regarding claim 8, Wieczorek discloses wherein the transmittance bandwidth is less than one of 10 nm, 20 nm, 30 nm, and 50 nm (the band is 15 nm, column 4, lines 15-20).

Regarding claim 9, Wieczorek discloses a mechanical rotational arrangement for tilting the optical filter (the filters 34 may be flipped up via hinge 35, figure 2, column 2, lines 55-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 5,708,490) in view of Ito et al. (US 2005/0174664).
Regarding claim 5, Wieczorek fails to disclose wherein the multi film filter is designed using computer.
However, Ito et al. discloses wherein the multi film filter is designed using computer (computer 12 is used for designing a multi layer thin optical filter 1, figures 1-2, paragraphs [0096]-[0107], [0112]-[0115]). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the device in Wieczorek by the teaching of Ito et al. in order to design a film thickness of a multi layer thin film optical filter (paragraph [0115]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 5,708,490) in view of Jin et al. (US 2018/0045651).
Regarding claim 7, Wieczorek fails to disclose wherein the bandwidth of the laser light emitted by the laser is less than 4 nm.
However, Ito et al. discloses wherein the bandwidth of the laser light emitted by the laser is less than 4 nm (the bandwidth of the laser is less than 0.01 nm, figure 1, paragraph [0013]). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the device in Wieczorek by the teaching of Ito et al. in order to obtain the spot diameter of the laser which is less than 3µm, paragraph [0013]).

Claims 10-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 2016/0341848) in view of Wieczorek (US 5,708,490).
Regarding claim 10, NAKAMURA discloses an optical system comprising:
a lens system comprising at least one lens (lens 204, figure 2, paragraphs [0048]-[0051]);
an image sensor (image sensor 206, figure 2, paragraphs [0048]-[0052]), wherein the lens system is in front of the image sensor (figure 2); and
an optical filter (optical filter 205, figure 2, paragraphs [0048]-[0051]) having a transmittance function of wavelength;
wherein the light is viewed by the optical system and detected by the image sensor (figure 2, paragraph [0051]).
NAKAMURA fails to disclose: 
the transmittance function of wavelength comprising a transmittance peak having a peak transmittance and a transmittance bandwidth;
wherein a transmittance outside the transmittance peak is at a lower level transmittance, wherein a ratio of the lower level transmittance to the peak transmittance is less than unity;
wherein the wavelengths outside the transmittance peak from 400 nm to 750nm are uniformly reduced;
wherein the transmittance peak is at a central wavelength of a laser that emits laser light forming one of a laser spot and a laser line;
wherein the transmittance bandwidth is larger than a bandwidth of the laser light emitted by the laser;
wherein one of the laser spot and the laser line formed by the laser light emitted by the laser.
However, Wieczorek discloses:

the transmittance function of wavelength comprising a transmittance peak having a peak transmittance and a transmittance bandwidth (figure 3, column 3, line 34 – column 4, line 36);
wherein a transmittance outside the transmittance peak is at a lower level transmittance, wherein a ratio of the lower level transmittance to the peak transmittance is less than unity (figure 3, column 3, line 34 – column 4, line 36);
wherein the wavelengths outside the transmittance peak from 400 nm to 750nm are uniformly reduced (Wieczorek discloses the wavelengths outside the point E (i.e., transmittance peak) on the left side of the point E are uniformly reduced as shown in Figure 3, column 4, lines 9-23. Note that point E show a peak transmittance is similar to the transmittance peak 402 in figure 4 of the instant application, the wavelengths on the left side of the point E are uniformly reduced as shown in Figure 3 of Wieczorek is similar to the wavelengths on the left side of the transmittance peak 402 in figure 4 of the instant application.  And the wavelengths on the left side of the point E are uniformly reduced as shown in Figure 3 of Wieczorek is also similar to the wavelength on the left side of the transmittance peak (transmittance 1.00 and wavelength 620 nm) in figure 5 of the instant application); 
wherein the transmittance peak is at a central wavelength of a laser (laser projector system 24, figure 1, column 2, lines 43-54) that emits laser light (laser beam 25, figure 1, column 2, lines 43-54) forming one of a laser spot and a laser line (figure 1);
wherein the transmittance bandwidth is larger than a bandwidth of the laser light emitted by the laser (figure 3, column 3, line 34 – column 4, line 36);
wherein one of the laser spot and the laser line formed by the laser light emitted by the laser is viewed through the eye wear (figures 1, 3).


Regarding claim 11, Wieczorek discloses wherein the optical filter is disposed in front of the lens system (filters 34 disposed in front of lens 36, figure 2, column 2, lines 55-65).

Regarding claim 12, NAKAMURA discloses wherein the optical filter is disposed between the lens system and the image sensor (optical filter 205 is disposed between the lens 204 and the image sensor 206, figure 2, paragraph [0051]).

Regarding claim 13, Wieczorek discloses wherein the transmittance function comprises a single transmittance peak (peak E, figure 3).

Regarding claim 14, Wieczorek discloses wherein the transmittance function comprises more than one transmittance peaks (figure 3).

Regarding claim 15, Wieczorek discloses wherein the optical filter is a multi film filter (filter 34 includes an additional glass filter, column 4, lines 47-53).

Regarding claim 17, Wieczorek discloses wherein the ratio of the lower level transmittance to the peak transmittance is one of 0.05, 0.10, 0.15, 0.20, 0.25, 0.30 (the goggles pass a greater percentage of the narrow band than passed in the blue and green wavelengths.  As an example, the blue and green 

Regarding claim 19, Wieczorek discloses wherein the transmittance bandwidth is less than one of 10 nm, 20 nm, 30 nm, and 50 nm (the band is 15 nm, column 4, lines 15-20).

Regarding claim 20, NAKAMURA discloses a processor (signal processor 208, figure 2, paragraph [0051]) for processing the image detected by the image sensor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 2016/0341848) in view of Wieczorek (US 5,708,490) further in view of Ito et al. (US 2005/0174664).
Regarding claim 16, NAKAMURA and Wieczorek fail to disclose wherein the multi film filter is designed using computer.
However, Ito et al. discloses wherein the multi film filter is designed using computer (computer 12 is used for designing a multi layer thin optical filter 1, figures 1-2, paragraphs [0096]-[0107], [0112]-[0115]). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the device in NAKAMURA and Wieczorek by the teaching of Ito et al. in order to design a film thickness of a multi layer thin film optical filter (paragraph [0115]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 2016/0341848) in view of Wieczorek (US 5,708,490) further in view of Jin et al. (US 2018/0045651).
Regarding claim 18, NAKAMURA and Wieczorek fail to disclose wherein the bandwidth of the laser light emitted by the laser is less than 4 nm.

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the device in NAKAMURA and Wieczorek by the teaching of Ito et al. in order to obtain the spot diameter of the laser which is less than 3µm, paragraph [0013]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/12/2021